UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedJuly 31, 2013. ()TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number001-15057 ELECSYS CORPORATION (Exact name of Registrant as Specified in its Charter) Kansas 48-1099142 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 846 N. Mart-Way Court Olathe, Kansas (Address of principal executive offices) (Zip Code) (913) 647-0158 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted in its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common stock, $0.01 par value – 3,873,813 shares outstanding as of August 31, 2013. Page 1 ELECSYS CORPORATION AND SUBSIDIARY FORM 10-Q Quarter Ended July 31, 2013 INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three months ended July 31, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Balance Sheets - July 31, 2013 (Unaudited) and April 30, 2013 4 Condensed Consolidated Statements of Stockholders’ Equity – Three months ended July 31, 2013 (Unaudited) and the year ended April 30, 2013 5 Condensed Consolidated Statements of Cash Flows - Three months ended July 31, 2013 and 2012 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4. Controls and Procedures 30 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Mine Safety Disclosure 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 32 Signatures 33 Exhibit Index 34 Page 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements. Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended July 31, Revenues $ $ Cost of revenues Gross margin Selling, general and administrative expenses: Research and development expense Selling and marketing expense General and administrative expense Total selling, general and administrative expenses Operating (loss) income ) Financial expense: Interest expense ) ) Total financial expense ) ) Net (loss) income before income tax (benefit) expense ) Income tax (benefit) expense ) Net (loss) income $ $ ) Net (loss) income per share information: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. Page 3 Elecsys Corporation and Subsidiary Condensed Consolidated Balance Sheets (In thousands, except share data) July 31, 2013 April 30, 2013 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $57 and $35, respectively Inventories, net Prepaid expenses 61 Income tax refund claims receivable Deferred taxes Total current assets Property and equipment: Land Building and improvements Equipment Total property and equipment, gross Accumulated depreciation ) ) Total property and equipment, net Goodwill Intangible assets, net Other assets, net 46 47 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable 68 1 Current maturities of long-term debt Total current liabilities Deferred taxes Long-term debt, less current maturities Stockholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized; issued and outstanding – none Common stock, $.01 par value, 10,000,000 shares authorized; issued and outstanding – 3,889,368 at July 31, 2013 and 3,897,832 at April 30, 2013 40 40 Additional paid-in capital Treasury stock, at cost; 75,681 shares at July 31, 2013 and 59,414 shares at April 30, 2013 ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. Page 4 Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Stockholders' Equity (In thousands) Common Stock (# of shares) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Total Stockholders’ Equity Balance at April 30, 2012 $
